Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Hylas Deangelo Polk, Appellant                        Appeal from the 203rd District Court of
                                                      Dallas County, Texas (Tr. Ct. No. F-12-
No. 06-13-00162-CR             v.                     70740-P). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Polk’s conviction was for a felony of the second degree, and to reflect that Polk pled, and the
trial court found, that the State’s enhancement allegation was true. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Hylas Deangelo Polk, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED FEBRUARY 27, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk